(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción en la que se solicita la desestimación del recurso por no haber sido radicada la exposición del caso dentro del término legal:
Resultando de los autos que al apelante se le concedió una pri-mera prórroga el día 14 de agosto de 1936, la que debió vencer el 13 de septiembre del mismo año y que la segunda prórroga fué solici-tada el día 14 de septiembre de 1936; y
Resultando, además, que el día 13 de septiembre era domingo, por lo cual debe entenderse prorrogado el término’ hasta el 14 de septiembre, fecha en que se solicitó la segunda prórroga, se declara, sin lugar la moción de desestimación.
El Juez Presidente Sr. del Toro no intervino.